Citation Nr: 1456179	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date for the sarcoidosis evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that in the January 2008 rating decision the VA RO characterized the Veteran's claim as a claim for entitlement to an earlier effective date for service connection of sarcoidosis. 

This is a somewhat complex case. 

The Veteran is not challenging the initial date of service connection.  Service connection was granted with an initial evaluation of 10 percent effective June 11, 1980.  

The Veteran's August 2007 claim asks for reconsideration for the period from 1983 to 2000, not 1980.   He clarifies in his February 2008 notice of disagreement that he requests an earlier effective date for his 30 percent evaluation of July 25, 1996, the date of his initial claim for an increased evaluation for sarcoidosis.  

The July 2000 rating decision that eventually granted an increased evaluation for sarcoidosis has since become final.  Thus, the proper characterization of the claim is one for entitlement to revision of the July 2000 rating decision on the grounds that it contains clear error (CUE).

The Board also notes that a September 1999 rating decision denied an increased evaluation for sarcoidosis.  

As noted above, the Veteran's claim asks for reconsideration of the period from 1983 to 2000.  As such, the Board finds that the issue of entitlement to revision of the July 1999 rating decision on the grounds that it contains CUE has also been raised.

This is the Board's understanding of what the Veteran has raised at this time.

If the Board has made an error in its understanding of what claim or claims the Veteran has raised in this case, the Veteran and/or his representative should contact the VA immediately.

Accordingly, the issues of entitlement to revision of September 1999 and July 2000 rating decisions based on CUE have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

With regard to the claim for an earlier effective date, the February 1981 rating decision that granted service connection and the December 2003 rating decision that granted the increased evaluation for sarcoidosis have since become final.  Because the decisions are final, as a matter of law, a claim for an earlier effective date cannot be granted without a finding of clear and unmistakable error.  

As the issue of an earlier effective date was not properly raised or adjudicated, the Board finds that it does not have jurisdiction over the claim.  The issue of CUE is a separate and distinct claim that cannot be addressed by the Board in the first instance.

The Board apologizes for the delay in the adjudication of this case. 

FINDING OF FACT

A valid notice of disagreement with the effective date for the assignment of a 30 percent evaluation for service-connected sarcoidosis was not received within one year of the December 2003 rating decision.

CONCLUSION OF LAW

The Board does not have jurisdiction to address the merits of the effective date assigned by the RO for a 30 percent evaluation for sarcoidosis.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2014).
ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


